Case 2:16-cv-01750-SJO-JPR Document 113 Filed 10/15/18 Page 1 of 2 Page ID #:1077


  1    Submitted by:
  2    MICHAEL N. FEUER, City Attorney
                                                                     October 15, 2018
       THOMAS H. PETERS, Chief Assistant City Attorney
  3    SCOTT MARCUS, Assistant Chief City Attorney                       VPC
  4    GABRIEL S. DERMER, Assistant City Attorney
       FELIX LEBRON, Deputy City Attorney (SBN 232984)
  5    Email: felix.lebron@lacity.org
  6    200 North Main Street, 6th Floor
       Los Angeles, California 90012
  7    Telephone: 213.978.7559
  8    Facsimile: 213.978.7011
  9    Attorneys for Defendants CITY OF LOS ANGELES,
  10   LT. ANDREW MATHIS, SGT. HAMER and SGT. RICHTER
  11                         UNITED STATES DISTRICT COURT
  12
                           CENTRAL DISTRICT OF CALIFORNIA
  13

  14   CARL MITCHELL, MICHEAL                        CASE NO. CV16-01750 SJO (JPRx)
       ESCOBEDO, SALVADOR ROQUE,                     [Assigned to the Honorable S. James
  15   JUDY COLEMAN, as individuals; LOS             Otero, Courtroom 10C]
  16   ANGELES CATHOLIC WORKER,
       CANGRESS, as organizations,                   ORDER ON SECOND
  17                                                 STIPULATION TO CONTINUE
  18                   PLAINTIFFS,                   TRIAL AND CUTOFF DATES
  19         v.
  20
       CITY OF LOS ANGELES, a municipal
  21   entity; LT. ANDREW MATHIS, SGT.
  22   HAMER and SGT. RICHTER, in their
       individual and official capacities,
  23

  24                   DEFENDANTS.
  25

  26

  27         Having considered the stipulation of the parties, and good cause appearing
  28   therefore, the Court orders as follows:
                                                 1
             [proposed] ORDER CONTINUING TRIAL AND CUTOFF DATES
Case 2:16-cv-01750-SJO-JPR Document 113 Filed 10/15/18 Page 2 of 2 Page ID #:1078


  1          The Court’s Scheduling Order, as amended on July 13, 2018 (Dkt. No. 110) is
  2    hereby further amended as follows:
  3          The Court sets the following schedule:
  4          Jury Trial: June 4, 2019 at 9:00 a.m.
  5          Pretrial Conference: May 28, 2019 at 9:00 a.m.
  6          Motion Cutoff: April 1, 2019 @ 10:00 a.m.
  7          Discovery Cutoff: March 4, 2019
  8          Except as addressed herein, all other pre-trial filing requirements set forth in
  9    the Court’s Scheduling Order dated December 4, 2017 shall remain effect.
  10         IT IS SO ORDERED.
  11

  12   Dated: 10/15/18
                                           ____________________________________
  13
                                           Hon. S. James Otero
  14                                       Judge, United States District Court
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                  2
             [proposed] ORDER CONTINUING TRIAL AND CUTOFF DATES
